Citation Nr: 1241769	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  08-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) for the period prior to July 3, 2012. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) for the period from July 3, 2012.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in August 2011, when the issues on appeal were remanded for additional development.

The Board finds that the directives of the August 2011 remand have been substantially complied with.  In this regard, the Veteran's records in the custody of the Social Security Administration (SSA) have been obtained and associated with the claims file, and the Veteran has been afforded VA examinations in connection with this appeal.

The Board notes that the Veteran had previously perfected an appeal on the issue of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD).  However, in a signed written statement dated in October 2005 (and received at the RO in November 2005) the Veteran expressly withdrew that appeal.  Therefore, the only issues in the Board's jurisdiction at this time are the issues involving the claim of entitlement to a TDIU.  During the processing of the prior Board remand, a September 2012 RO rating decision awarded the Veteran an increased 70 percent disability rating for PTSD effective from July 3, 2012.  The September 2012 RO rating decision contains some conflicting statements which may cause confusion as to whether the PTSD rating is part of the appeal to the Board.  For the sake of clarity, the Board seeks to clearly explain that there is no current appeal for an increased disability rating for PTSD before the Board at this time.  The Veteran may initiate an appeal of the September 2012 RO rating decision by filing a notice of disagreement at any time within one year of the September 2012 decision.

The issue of entitlement to TDIU for the period prior to July 3, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period from July 3, 2012, the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his level of education, special training, and previous work experience.


CONCLUSION OF LAW

For the period from July 3, 2012, the criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose 4 Vet. App. at 363.

Entitlement to TDIU Prior to July 3, 2012 

For the period on appeal from July 3, 2012 onward, the Veteran's service connected disabilities are (1) PTSD rated 70 percent disabling throughout the period, (2) bilateral hearing loss rated 10 percent disabling throughout the period, and (3) tinnitus rated 10 percent disabling throughout the period.  Thus, given that the Veteran has one service-connected disability rated at 40 percent or higher) as well as a combined rating of 70 percent (or higher), the Veteran does meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it would be impossible for the average person to follow a substantially gainful occupation.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.

The Board notes that the Veteran's contentions focus upon assertions that his PTSD, including the associated insomnia and impairment of his ability to interact with others, has rendered him essentially unemployable.  The Veteran's insomnia is established to be part of the Veteran's service-connected PTSD pathology.

The Veteran's July 2005 statements in connection with this claim (presented in response to questions on a VA Form 21-527) indicate that the Veteran has an eighth grade education, with his additional training or experience pertaining to "body fender auto mech" and "school bus driver."  The Veteran reported working as a school bus driver from June 1994 to March 2005.  Additionally, the Veteran's July 2005 statements in SSA filings show that the Veteran listed insomnia, PTSD (with depression), and hearing loss as causing significant limitation of his ability to work.  The Veteran explained that he had difficulty sleeping, creating a hazard in his work as a school bus driver.  The Veteran asserted that he was terminated from the job when a doctor informed him that he could no longer work and the Veteran "didn't have the doctor's note so they fired me."  In the SSA filing, the Veteran indicated that he received a GED in approximately 1975, and completed additional training in carpentry and as an "auto mechanic (body and fender)" in 1977.

When the Board remanded this case in August 2011, the Board directed that an appropriately qualified VA examiner evaluate the impact of the Veteran's service-connected disabilities, both singly and jointly, on his employability.  During the processing of the remand, the Veteran was afforded a VA examination addressing the impact of his medical disabilities of hearing loss and tinnitus, and a separate examination addressing the impact of his psychiatric disability featuring PTSD.  An October 2011 VA examination report concludes that the Veteran "has no medical conditions for which individual employability appears warranted," but made clear that this assessment did not contemplate the Veteran's psychiatric disability featuring PTSD.

The July 2012 VA psychiatric examination report conducted in connection with this appeal presents pertinent findings regarding the increasing severity of the Veteran's PTSD that led to the RO awarding an increased rating of 70 percent for PTSD effective from the date of the examination.  Most pertinently, the July 2012 VA psychiatric examination report explains that "if the veteran was still of a working age he would have been unable to function in certain occupational settings including general employment settings and sedentary employment."  The examiner goes on the indicate that "if still working he would have been able to function in loosely supervised settings in which little interaction with the public is required."  The July 2012 VA examination report contains a clear statement expressing the psychologist's opinion that the Veteran "has deteriorated in impairment level since his last VAE and SC rating."

The Board notes that a July 2006 VA psychiatric examination report shows that the Veteran's PTSD "had an impact at work," leading the Veteran to "not get along with his supervisor and coworkers, although he said that he can work okay when he is by himself."  The report shows that the Veteran reported that "because of his problem with coworkers he has been reprimanded many times and the doctor released him from work."  The Veteran reported: "I can't sleep and that affects my working ability."

A May 2006 statement from the Veteran asserted that his PTSD caused him problems in relations with management, colleagues, and the general public.  The Veteran further explained: "I was a bus driver for kids and the PTSD did not allow me to have the tolerance with them without stressing.  Due to lack of sleep and panic attacks I have difficulties in social and occupational settings."  A May 2006 VA psychiatric record also shows that the Veteran reported continuing complaints of "lack of sleep" despite medical treatment, and the Veteran complained: "I can not work when I am sleepy and tired, that was why they fired me."  Other VA treatment records, including from March 2006, August 2005, March 2005, February 2005, and September 2004 further document the Veteran's long-term complaints of sleep impairment associated with nightmares and psychiatric distress.

The Veteran's January 2005 VA examination report discusses that "this man does not understand or have the capacity that many have ... probably does not read that well or understand that well, he has difficulty understanding many of the questions in the interview."  The report indicates that the Veteran had worked through the Economic Opportunity Commission since 1994, initially functioning "as a driver for two to three years and then began in 1996 being a school bus driver...."  The Veteran was having difficulty getting along in the work setting, had been "written up," and had been "moved about a lot ... because he has not got[ten] along with supervisors and peers...."  Another portion of the report also notes that the Veteran described recently "losing his driver's license for the bus because he did not act fast enough taking the test and he had to re-qualify recently...."

Another portion of the January 2005 VA psychiatric examination report includes the examiner's opinion that the Veteran's psychiatric disability (together with a learning disability with manifestations not altogether clearly distinguished from manifestations of the service-connected psychiatric pathology) "affects his ability for substantial gainful employment."  The examiner remarked: "Fortunately, he is currently employed, but the hold on that employment is tenuous."

The record clearly reflects that the Veteran's last employment concluded in March 2005.  There are some conflicting indications as to whether the Veteran's employment was terminated by his employer or by the Veteran's own request.  The Veteran has testified that a doctor determined that he had become unfit to continue performing the job, although there is no clear documentation of the referenced medical determination of record.  In any event, however, the Board finds that reading the available medical evidence together with the Veteran's own testimony credibly establishes that the Veteran's shown symptoms of psychiatric disability (including impairments in his ability to cope with people and impairment of sleep such that he struggled with wakeful alertness) created unsuitability to continue his role as a school bus driver.

The Board acknowledges that the Veteran has non-service connected disabilities, but the evidence does not indicate that any non-service connected disability features prominently in causing the Veteran's claimed unemployability in a manner that affects the Board's determination in this appeal.

The Board finds that the evidence reasonably shows that the Veteran's service-connected disabilities, featuring his psychiatric disability, renders him unable to secure or perform employment involving "general employment settings and sedentary employment," as stated by the July 2012 VA expert examiner.  Although the July 2012 VA examining expert opined that the Veteran's psychiatric disability did not preclude his functioning "in loosely supervised settings in which little interaction with the public is required," the Board finds that obtaining employment in such a limited setting does not appear to be reasonably consistent with the Veteran's particular education and experience.  The information of record indicates that the Veteran has no more than an eighth grade education with a GED and training in automotive body and fender repair and school bus driving.  The Board finds that the Veteran's level of education, special training, and previous work experience does not support finding that the Veteran is reasonably capable of obtaining suitable employment meeting the limiting criteria imposed by his service connected disabilities.

Even excluding consideration of the his age, the Board is unable to find that the Veteran's education and experience are suited to obtain a job with loose supervision and minimal public interaction to accommodate his significant limitations due to service-connected disability.

The Board also observes that the Veteran's complaints of significant insomnia, part of his service-connected psychiatric pathology, further limits the plausibility of the Veteran obtaining suitable employment consistent with his service-connected limitations.  The Veteran has worked exclusively as a driver / children's school bus driver since 1994; the Board finds that the Veteran has credibly asserted that his long-term occupation is unsuitable for a person struggling to maintain wakeful alertness.

The Board finds that this evidence reasonably indicates that the Veteran's service-connected symptoms have rendered him unable to secure or follow a substantially gainful occupation consistent with his level of education, special training, and previous work experience.  Based on the evidence of record, resolving reasonable doubt in the Veteran's favor, the Board finds that TDIU is warranted for the period from July 3, 2012.

The Board notes that although there is no clear medical opinion addressing the impact upon employability of the totality of the Veteran's service-connected disabilities together, the medical evidence of record does provide significant information supportive of the Veteran's claim.  The medical evidence indicates that the Veteran has significant limitations to viable employability which appear to undermine his capacity to reasonably perform job duties consistent with his training and experience.  The Veteran's credible testimony to this effect is also consistent with this finding.  As the Veteran's service-connected disabilities render him essentially unable to work in "general employment settings and sedentary employment" (as stated by the July 2012 VA examiner), and considering the Veteran's credible testimony regarding his unsuitability (including due to chronic issues with insomnia associated with service-connected disability) to continue in his long-term occupation as a school bus driver, the evidence seems to generally indicate that the Veteran is unable to perform gainful work due to his service-connected disabilities.

The evidence in this case presents pertinent medical findings, although without complete clarity concerning the overall impact upon employability of the sum total of the service-connected disabilities.  Given the above facts, and the medical information of record, the Board believes that reasonable doubt exists in this case; resolving reasonable doubt in the Veteran's favor permits a finding that the Veteran is unable to perform substantial employment due to the impact of his service-connected disabilities.  It appears doubtful that he could successfully engage in gainful employment consistent with his prior education and experience.

Given the Veteran's level of education and work experience, the Board believes that a reasonable doubt exists as to whether the Veteran can engage in any type of gainful employment.  Thus, resolving all benefit of the doubt in the Veteran's favor, the Board must conclude the Veteran is unemployable due to his service-connected disabilities.  38 U.S.C.A. § 5107(b).

Under the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the issue of individual unemployability, the satisfaction of VCAA requirements is rendered moot.


ORDER

Entitlement to TDIU for the period from July 3, 2012, is warranted.  To this extent, the appeal is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

Entitlement to TDIU Prior to July 3, 2012 

This Board decision grants entitlement to TDIU benefits from July 3, 2012, to the present.  The issue on appeal remaining for consideration is entitlement to a TDIU prior to July 3, 2012.

For the period on appeal prior to July 3, 2012, the Veteran's service connected disabilities are (1) PTSD rated 50 percent disabling throughout the period, (2) bilateral hearing loss rated 10 percent disabling throughout the period, and (3) tinnitus rated 10 percent disabling effect from February 2005 (service connection was not in effect for tinnitus prior to February 2005).

Consequently, prior to July 3, 2012, the Veteran's service-connected disabilities do not meet the percentage requirements of 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) must still be considered.  If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Under 38 C.F.R. § 4.16(b), the Board believes that referral to the Director, Compensation and Pension Service for extra-schedular consideration is warranted before the Board considers the question of TDIU prior to July 3, 2012.  It is noted that the Board does not have the authority to grant the Veteran's appeal under 38 C.F.R. § 4.16(b) in the first instance.  See Bowling v. Principi, 15 Vet.App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to submit the appeal (for a TDIU for the period prior to July 3, 2012) to the Director, Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  If the appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


